AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


UNITED STATES OF AMERICA,
                                                       JUDGMENT IN A CIVIL CASE
                   Respondent/Plaintiff,
         v.                                            Case Number: 2:16-cr-00377-HDM-CWH
                                                       Related Case Number: 2:20-cv-01133-HDM
TAJH DION WEATHERSPOON,

                   Petitioner/Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the claims raised in Weatherspoon’s § 2255 motion are
waived, procedurally defaulted and/or without merit. The motion to vacate, set aside or correct sentence
(ECF No. 103) is denied. Weatherspoon is denied a certificate of appealability, as jurists of reason would
not find the court’s denial of the motion to be debatable or wrong. This case is now closed.




  5/24/2021
